DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the related application 16/582,196.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 13 recites similar steps such as: requesting to add email authentication information.., receiving response from the trusted entity…, and instructing email server to transmit email from the domain. The instant independent claims recites a broader limitation by removing the step of instructing an email server to transmit an email from the domain.

Instant Application
Related Application 16/582196
1. A computer-implemented method comprising:

receiving at least one message that identifies a domain;


transmitting, to a trusted entity computing device, a request to add email authentication information to a Domain Name System (DNS) record associated 










receiving a response from the trusted entity computing device, the response indicating that the email authentication information has been added to the DNS record associated with the domain;

subsequent to receiving the response, instructing an email server to transmit an email from the domain.






receiving a request to add email authentication information to a Domain Name System (DNS) record associated with a domain, the request including: (1) 


transmitting a message to a computing device used by an entity associated with the domain, the message querying whether the email authentication information is authorized to be added to the DNS record associated with the domain;

receiving a response from the computing device, the response indicating that the email authentication information is authorized to be added to the DNS record associated with the domain;

subsequent to receiving the response, instructing a DNS server to add the email authentication information to the DNS record associated with the domain.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein U.S. Patent Application Publication Number 2017/0339193 A1 (hereinafter Goldstein), and further in view of Blinn U.S. Patent Application Publication Number 2007/0067465 A1 (hereinafter Blinn).


As per claims 1, 13, Goldstein discloses a computer-implemented method comprising: 
receiving at least one message (see receiving in email domain validation record 141 indicating IP address or with a domain of a sender on page 4 section [0040] and 
transmitting, to a trusted entity computing device (see passing domain information to the authorization DNS server, or trusted entity computing device as claimed, on page 4 section [0043]), a request to add email authentication information (to be taught by Blinn) to a Domain Name System (DNS) record associated with the domain, the request including: (i) the email authentication information and (ii) an indication of the domain (see server send indication to identify domain via IP address to authorizing DNS server 130 on page 4 section [0043]);  
receiving a response from the trusted entity computing device, the response indicating that the email authentication information has been added to the DNS record (to be taught by Blinn) associated with the domain (see authorization evaluator 135 within the authorizing server DNS 130, or trusted entity computing device as claimed, responds to delivered/IP store 131 to determine the identity of the delivering email system 115);  
subsequent to receiving the response, instructing an email server to transmit an email from the domain (see accessing the authorized deliverers list 132 to determining whether that delivering email system is an authorized delivery agent for domain on page 4 section [0043] and see delivering email system 115 sends email on behalf of the domain owner system on page 3 section [0031]). 
Goldstein do not disclose expressly: transmitting, to a trusted entity computing device, a request to add email authentication information to a Domain Name System (DNS) record associated with the domain, the request including: (i) the email authentication information and (ii) an indication of the domain;  
receiving a response from the trusted entity computing device, the response indicating that the email authentication information has been added to the DNS record associated with the domain.  
Blinn teaches: transmitting, to a trusted entity computing device, a request to add email authentication information to a Domain Name System (DNS) record associated with the domain, the request including: (i) the email authentication information and (ii) an indication of the domain (see user request adding third party to validate domain ownership by input user name and password as (i) email authentication information and (ii) indication of domain as input domain on page 4 section [0033]);  
receiving a response from the trusted entity computing device, the response indicating that the email authentication information has been added to the DNS record associated with the domain (see authorization code is published in a DNS record 240 and user is informed that offer is accepted on page 4 section [0033]).  
Goldstein and Blinn are analogous art because they are from the same field of endeavor, DNS authorization system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to allow a user to request to add email authentication information and update the DNS record associated with the domain.  The motivation for doing so would have been to allow user activation of services such as email delivery (see page 4 section [0032] in Blinn).  Therefore, it would have been obvious to combine Goldstein and Blinn for the benefit of 

As per claims 2, 14, Goldstein and Blinn disclose the computer-implemented method of claim 1, wherein the email authentication information includes: an IP address and/or hostname of the email server, and/or a public key corresponding to a private key used by the email server (see passing IP address of the sender associated with the domain on page 4 section [0040] and see passing the identifying information of the sender domain to the authorizing DNS server 130, or trusted entity computing device, on page 4 section [0043] in Goldstein).

As per claims 3, 15, Goldstein and Blinn disclose the computer-implemented method of claim 1, further comprising: transmitting, to a DNS server, a request for network location information of the trusted entity computing device;  and receiving, from the DNS server, the network location information;  wherein the network location information is used to transmit, to the trusted entity computing device, the request to add the email authentication information to the DNS record (see Domain Owner DNS Goldstein).

As per claims 4, 16, Goldstein and Blinn disclose the computer-implemented method of claim 3, wherein the network location information comprises an IP address of the trusted entity computing device (see receiving email system query Authorizing DS server 130 on page 4 section [0047] via IP address on page 4 section [0043] in Goldstein).

As per claims 5, 17, Goldstein and Blinn disclose the computer-implemented method of claim 1, wherein the at least one message includes an email address having the domain, wherein the domain is identified in the at least one message by the email address, and wherein instructing the email server to transmit the email from the domain comprises instructing the email server to transmit the email from the email address (see using macros to parse email address for identifying domains on page 4 section [0041] and see DNS system looking up delivering email systems and their associated IP address on page 4 section [0042] in Goldstein).

As per claims 6, 18, Goldstein and Blinn disclose the computer-implemented method of claim 5, wherein the domain of the email address is the indication of the domain transmitted to the trusted entity computing device (see using parsed domain Goldstein).

As per claims 7, 19, Goldstein and Blinn disclose the computer-implemented method of claim 5, wherein the request transmitted to the trusted entity computing device includes the email address (see using parsed domain information to identify delivering email system 115 on page 4 section [0041] and see identifying sender using email of sender domain on page 4 section [0040] in Goldstein). 

As per claims 8, 20, Goldstein and Blinn disclose the computer-implemented method of claim 1, wherein the method is performed by a platform that sends emails on behalf of the domain (see delivering email system 115 sends email on behalf of the domain owner system 110 on page 3 section [0031] in Goldstein).

As per claims 9, 21, Goldstein and Blinn disclose the computer-implemented method of claim 8, wherein the platform is an e-commerce platform (see delivering email system 115 sends email on behalf of the domain owner system 110 for e-commerce purpose on page 3 section [0031] in Goldstein).

As per claims 10, 22, Goldstein and Blinn disclose the computer-implemented method of claim 8, wherein the request transmitted to the trusted entity computing device (see passing domain information to the authorization DNS server, or trusted entity computing device as claimed, on page 4 section [0043] in Goldstein) further Goldstein).

As per claims 11, 23, Goldstein and Blinn disclose the computer-implemented method of claim 10, wherein the authorization information is received in the at least one message (see passing domain information to the authorization DNS server, or trusted entity computing device as claimed, on page 4 section [0043] in Goldstein).

As per claims 12, 24, Goldstein and Blinn disclose the computer-implemented method of claim 1, wherein the domain is associated with a merchant or a company (see domain could be used for commercial purposes on page 3 section [0031] in Goldstein), wherein the at least one message is received from a computing device used by the merchant or the company, and wherein the at least one message serves as an indication that emails are to be sent on behalf of the domain (see server send indication to identify domain via IP address to authorizing DNS server 130 on page 4 section [0043] to send email on behalf of the domain on page 3 section [0031] in Goldstein).






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.